       Case 4:20-cv-01678 Document 26 Filed on 12/01/20 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


           DISH NETWORK L.L.C.,                  Civil Action No. 4:20-cv-01678
                  Plaintiff

Vs.

YAHYA ALGHAFIR, TEXAS
COMMUNICATION & TECHNOLOGY
LLC, SHENZHEN JIEMAO TECHNOLOGY
CO., LTD. and SHENZHEN STREET CAT
TECHNOLOGY CO., LTD., individually and
together d/b/a Super Arab IPTV,
                  Defendants.




         Defendant SHENZHEN JIEMAO TECHNOLOGY CO., LTD.‘S
 APPLICATION TO BE EXCUSED FROM LIVE PARTICIPATION AND
                APPEARANCE AT SETTINGS


Defendant SHENZHEN JIEMAO TECHNOLOGY CO., LTD received an email

from Attorney Stephen Ferguson regarding a Schedule for Hearings set on

December 2, 2020, before Judge Peter Bray. The Defendant respectfully requests

from the court to be exempted from Participating and Appearing at the Court

Settings for the following reasons:

      1. Time difference between China and Texas is 14 Hours.
     Case 4:20-cv-01678 Document 26 Filed on 12/01/20 in TXSD Page 2 of 2




   2. Our English language knowledge is limited. It is kind of easy for us to read

      and write English but it is very difficult for us to understand spoken English.

      Furthermore it would be very difficult for the others to understand our heavy

      accent when we speak English.

   3. We usually consult with our Chinese Lawyer to file and reply to the court.

      Accordingly, in order to be able to transfer the information back and forth

      correctly it should be in written so we may have accurate translations.




Wherefore the Defendant pray that the Court will approve the request and to add

our email superarabiptv@hotmail.com to the email contact list for the case so we

may get all updates from the court.

      Dated: December 01, 2020

      Respectfully submitted,

      Defendant,

      SHENZHEN JIEMAO TECHNOLOGY CO., LTD.

       Ze Wang,

      superarabiptv@hotmail.com
      Room 505, Dongbian Building, Minzhi Street,

      Longhua New District, Shenzhen City,

      Guangdong Province, China
